Citation Nr: 0706690	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-40 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than October 4, 
2004, for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date earlier than October 4, 
2004, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
October 1945 and from May 1951 to August 1952.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision, in which the RO 
granted the veteran service connection for bilateral hearing 
loss and tinnitus, effective October 4, 2004.  The veteran 
filed a notice of disagreement (NOD) in March 2005, and the 
RO issued a statement of the case (SOC) in November 2005.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in December 2005.

In February 2007, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) 
and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  On October 4, 2004, the RO received the veteran's initial 
claim for service connection for bilateral hearing loss and 
for tinnitus.

3.  The record contains no statement or communication from 
the veteran or his representative, prior to October 4, 2004, 
that constitutes a claim, or reflects an intent to apply, for 
service connection for bilateral hearing loss or tinnitus 
that identifies such a benefit was sought.  




CONCLUSION OF LAW

The claims for an effective date earlier than October 4, 
2004, for the grant of service connection for bilateral 
hearing loss and for tinnitus are without legal merit.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. §3.159(c).

In the present appeal, the November 2005 SOC set out the 
provisions of 38 C.F.R. § 3.400 and explained the criteria 
governing effective dates for direct service connection.  
Moreover, the veteran and his representative have been 
afforded the opportunity to present evidence and argument 
with respect to the claims for an earlier effective date.  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed the veteran.  As will be 
explained below, the claims lack legal merit; therefore, the 
duties to notify and assist required by the VCAA are not 
applicable to the claims on appeal.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).


II.  Analysis

Under the applicable criteria, generally, the effective date 
of an award based on, inter alia, an original claim shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The basic facts in this case are not in dispute.  The record 
reflects that the veteran filed an initial claim for service 
connection for bilateral hearing loss and for tinnitus on 
October 4, 2004.  Subsequently, the RO granted service 
connection for bilateral hearing loss and for tinnitus 
effective October 4, 2004, the date of receipt of the 
veteran's initial claim for those benefits.  

The veteran has requested retroactive benefits on the basis 
that his disabilities began immediately after his discharge 
from service.  However, the Board finds that there is no 
legal basis upon which to assign an effective date for 
service connection for either hearing loss or tinnitus at any 
time prior to October 4, 2004.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise reflect, any 
claim pending prior to October 4, 2004 pursuant to which 
service connection for bilateral hearing loss or for tinnitus 
could have been granted.  In fact, in his December 2005 
substantive appeal, the veteran acknowledged that he had not 
filed a claim for his bilateral hearing loss and tinnitus 
when these disabilities first arose.  The Board notes that 
the applicable law and regulations clearly make it the 
veteran's responsibility to initiate a claim for service 
connection with VA if he seeks that benefit.  While VA does 
have a duty to assist a claimant in developing facts 
pertinent to a claim, it is the claimant who must bear the 
responsibility for coming forth with the submission of a 
claim for benefits under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In this case, the 
first document that can be construed as a claim for the 
benefit sought was filed on October 4, 2004.

Inasmuch as no claim for service connection for bilateral 
hearing loss or tinnitus was received within one year 
following the veteran's separation from service, there is no 
legal basis for granting service connection effective the day 
following the separation from service; rather, the governing 
legal authority makes clear that, under these circumstances, 
the effective date can be no earlier than the date of the 
claim for that benefit.  See 38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by it.  As, on 
these facts, no effective date for the grant of service 
connection for bilateral hearing loss or for tinnitus earlier 
than October 4, 2004 is assignable, the claims for an earlier 
effective date must be denied.  Where, as here, the law and 
not the evidence is dispositive, the matters on appeal must 
be terminated or denied as without legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 




ORDER

An effective date earlier than October 4, 2004, for the grant 
of service connection for bilateral hearing loss is denied.

An effective date earlier than October 4, 2004, for the grant 
of service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


